DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed on 11/10/2021 and 11/17/2021, are acknowledged.  Claims 1-17 are pending in this application.  Claims 1-17 are currently under the consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2020/061872, filed April 29, 2020, which claims benefit of foreign priority to IN201941019448, filed May 15, 2019.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (38 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (e.g., Pages 1, 11-16, 18, 20, 24, 26, 28, 30, 33, 35-37).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises acronyms without proper definition (e.g., Page 4).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed on 11/10/2021 and 01/18/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.  
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 2-17 are objected to because of the following informalities:  Claim 2 comprises the typographic error “according to Claim 1” that needs to be corrected to “according to claim 1”.  Similar is applied to claims 3-17.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al., WO 2019/096833 (cited in IDS; hereinafter referred to as Guha) in view of Betageri et al., WO2013/170012A2 (hereinafter referred to as Betageri).
Guha teaches a process for preparing polymer-coated hard-shell capsules, wherein said capsules are coated in the pre-locked state, and wherein said coated capsules further are filed with biologically active ingredients by using filing machine with an output of 2000 capsules per hour (Pages 5-8, 21, 51 as applied to claims 1, 14, 16). 
Guha teaches that said capsules comprise a body and a cup, and the material of the body and the cap can be starch, gelatin, pullulan, hydroxypropyl methyl cellulose (Page 9 as applied to claims 1, 3). 
Guha teaches that the coating layer comprises a meth(acrylate) copolymer(s), and the thickness of said coating layer may be 1-8 mg/cm2, e.g., 1-5 mg/cm2 (Pages 10, 17 as applied to claim 1).
Guha teaches that the coating may include (meth)acrylic polymers polymerized from of 40-60 wt% of methacrylic acid and 60-40 wt % of ethyl acrylate (Page 11 as applied to claims 4, 5).  
Guha also teaches that the coating mixture may include (meth)acrylate copolymers that are polymerized from 5-15 wt% of methacrylic acid, 50-70 wt% of methyl acrylate, and 10-30 wt% of weight methyl methacrylate (Page 11 as applied to claims 4, 7).  
Guha teaches that said coating layer may include 60-90 wt% of a polymer mixture and 10-40 wt % of pharmaceutical or nutraceutical excipients (Pages 19, 20 as applied to claim 10).  
Guha further teaches that the coating layer may include a plasticizer such as alkyl citrates, glycerol esters, alkyl phthalate, alkyl sebacates, sucrose esters, etc. (Page 19, 23 as applied to claims 11, 12), glycerol monostearate/detacking agent, emulsifier such as polysorbate 80 (Page 19 as applied to claims 13, 15, 17). 
Regarding the inherent properties such as an elongation of dried film of coating at break (claim 1) and/or a glass transition temperature of the claimed (meth)acrylate copolymers (claim 2), it is noted that Guha teaches coatings comprising copolymers as instantly claimed, therefore, it is expected that said properties can also be provided.  
Guha does not teach the use in coating (meth)acrylate copolymers comprising ethyl acrylate and methyl methacrylate monomeric units (claims 6, 8, 9).
Betageri teaches filled capsules that are coated with an enteric coating providing controlled/delayed release of active agent/fill to a target location, and specifically teaches the use in said coatings (meth)acrylate copolymers of Eudragit E, L, S, RL, RS and NE types that dissolve under different pH conditions (Para. 075, 081, 0120, 0168), identified in the instant specification as anionic and/or cationic (meth)acrylate copolymers.  Betageri teaches that the Eudragit  NE (i.e., copolymers of 60-80 wt% of ethyl acrylate and 40-20 wt% of methyl methacrylate) are insoluble in the gastrointestinal tract but are permeable and can be used primarily for colonic targeting (Para. 081).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include (meth)acrylate copolymers as taught by Betageri into the enteric coating of capsules as taught by Guha.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing desired drug/fill release profile and/or drug/fill delivery to a target location identified by pH conditions, e.g., for colonic targeting.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2003/325642A (cited in IDS) - teaches a method for producing a hard gelatin capsule with an enteric coating, wherein a capsule cap is bonded to a capsule body in a semi-locked state, and an enteric coating is formed on the entire surface in the semi-locked state, and wherein said capsule can be filled with a content (e.g., garlic powder) and are suitable for mass production. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 15/733,083; (2) copending Application No. 17/438,886; and (3) copending Application No. 17/595,147. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A process for preparing a polymer coated hard capsules filled with an active ingredient, wherein said process comprising: (i) coating a capsule comprising a body and a cup in a pre-locked state; (ii) separating the body and the cup’ (iii) filling the body with the fill comprising the active ingredient by using a filling machine; and (iv) rejoining the body and the cap in a final locked state.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615